Ketcham, S.
The account must be charged with $904.34, which came into the hands of the administrator of the original estate on November 8-, 1888, with interest thereon at the rate of four per cent.
Nlo credits against this sum can be found.
There is no defense to the petitioner’s claim for an accounting, either by reason of the -Statute of Limitations (Matter of Ashheim, 111 App. Div. 176; 185 N. Y. 609), or the lapse of time. Treadwell v. Clark, 190 N. Y. 51, 60.
The deceased administrator remained alive and. in office for twenty years after the time when he might have been required to account; but the distributees were of his own family, and there is no ground for a finding that there was on their part any unreasonable delay in asserting their right to an accounting. Indeed, whether the equitable doctrine of laches, distinct; *519from the Statute of Limitations, exists or not, it is hard to imagine that the distributees of an estate can have waived their remedies by delay for a period during which the law has continued to assure them that no limitation upon their right could begin to run until the administrator had openly repudiated his trust.
The account will be settled accordingly.
Decreed accordingly.